UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6088


TIMOTHY WALLACE,

                       Petitioner – Appellant,

          v.

FEDERAL BUREAU OF PRISONS; UNITED STATES OF AMERICA; C.
ZYCH, Warden, U.S.P. Lee,

                       Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00632-JLK-RSB)


Submitted:   May 28, 2015                  Decided:   June 16, 2015


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Wallace, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Timothy Wallace, a federal prisoner, appeals the district

court’s   order    denying       relief    on     his    28    U.S.C.      § 2241      (2012)

petition.          Wallace’s           petition       asserts        due-process            and

equal-protection        claims    related        to     the   United       States      Parole

Commission’s refusal to grant him parole.                      Federal prisoners may

challenge decisions of the Parole Commission by petitioning for

habeas corpus relief under § 2241.                      See Marshall v. Garrison,

659 F.2d 440, 441-42 & n.2 (4th Cir. 1981).                           However, because

Wallace     failed      to     exhaust      the       appropriate          administrative

remedies to appeal the Parole Commission’s decisions, see 28

C.F.R.    §§ 2.26,      2.27    (2014),     he     is    not       entitled    to      habeas

relief.        Accordingly,       we    grant     leave       to    proceed       in    forma

pauperis and affirm the district court’s denial of Wallace’s

§ 2241 petition.         We dispense with oral argument because the

facts    and   legal    contentions        are    adequately         presented         in   the

materials      before   this     court     and    argument         would    not     aid     the

decisional process.



                                                                                   AFFIRMED




                                            2